FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ADOLFO PALENCIA,                          No. 11-72332

               Petitioner,                       Agency No. A088-889-352

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Carlos Adolfo Palencia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny in part and grant

in part the petition for review, and remand.

      In his opening brief, Palencia failed to raise any substantive challenge to

either the agency’s dispositive determination that his asylum claim was time-

barred, or to the agency’s denial of his CAT claim. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996).

      In denying Palencia’s withholding of removal claim, the BIA found Palencia

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the IJ and BIA issued their decisions in this case they did

not have the benefit of either this court’s decisions in Henriquez-Rivas v. Holder,

707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba v. Holder, 726 F.3d 1106

(9th Cir. 2013), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Accordingly,

we remand Palencia’s withholding of removal claim to determine the impact, if

any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.


                                           2                                    11-72332